DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/150,405, filed on January 15, 2021.

Oath/Declaration
Oath/Declaration as filed on January 15, 2021 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claims recite limitation “the following steps” in third line of the claim, but it is unclear at least because the claim uses term “the following steps” for a first time without previously reciting the term in the claim.  Therefore, Examiner suggests the limitation “the following steps” should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

Claims 8-9 are objected to because they include reference characters which are not enclosed within parentheses.  
claim 9 is objected to because of the following informalities:  
Claim 9 recites limitation “the following steps” in second line of the claim, but it is unclear at least because the claim uses term “the following steps” for a first time without previously reciting the term in the claim.  Therefore, Examiner suggests the limitation “the following steps” should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 1 recites limitations “the presentation” and “the viewing direction” in first and eighth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim use terms “the presentation” and “the viewing direction” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what presentation and viewing direction are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
In addition, in regard to claim 3, the phrase “may” recited in fourth line of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of furthering examination, Examiner suggests the term “may” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of the method’s actual functionality.
Still in addition, claim 9 recites limitation “the viewing direction” in seventh line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use term “the viewing direction” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what viewing direction is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 9 are rejected under 
Moreover, in regard to claim 10, the phrase “can” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of furthering examination, Examiner suggests the term “can” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of apparatus’ actual capabilities.  Also, claim 10 recites limitation “the viewing direction” in eighth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim use term “the viewing direction” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what viewing direction is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Potentially Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph  and objections indicated above, because for each of claims 1 and 9 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claim 10 would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, because for claim 10 the prior art references of record do not teach claims 2-8, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and objections(s) indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-8, and 11-16, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Evans et al., U.S. Patent Application Publication 2009/0290079 A1 (hereinafter Evans) teaches an optical system in a display used for providing an impression of depth or changed depth, wherein the display is switchable between a narrow viewing angle or “private” mode and a wide viewing angle or “public” viewing mode.
Klippstein et al., U.S. Patent Application Publication 2017/0069236 A1 (hereinafter Klippstein) teaches an illuminating device for a mobile display that can be operated in at least two operating modes that include a free viewing mode and a restricted viewing mode.
Alkhimenko et al., U.S. Patent Application Publication 2018/0335655 A1 (hereinafter Alkhimenko) teaches a screen that can be operated in at least two operating modes that include a free viewing mode and a restricted viewing mode.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621